UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05983 The New Germany Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 ITEM 1. SCHEDULE OF INVESTMENTS THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2011 (unaudited) Shares Description Value(a) INVESTMENTS IN GERMAN SECURITIES – 91.7% COMMON STOCKS – 87.7% AEROSPACE & DEFENSE – 3.4% MTU Aero Engines Holding $ AUTO COMPONENTS – 6.1% Continental* ElringKlinger CHEMICALS – 13.1% Lanxess Symrise Wacker Chemie COMPUTERS & PERIPHERALS – 3.0% Wincor Nixdorf CONSTRUCTION & ENGINEERING – 8.1% Bilfinger Berger Hochtief ELECTRICAL EQUIPMENT – 2.5% SGL Carbon*† Tognum HEALTH CARE PROVIDERS & SERVICES – 1.4% Celesio HOTELS, RESTAURANTS & LEISURE – 0.3% TUI* HOUSEHOLD DURABLES – 0.3% Loewe INDUSTRIAL CONGLOMERATES – 4.2% Rheinmetall INSURANCE – 2.7% Hannover Rueckversicherung INTERNET SOFTWARE & SERVICES – 2.6% United Internet Shares Description Value(a) MACHINERY – 7.7% GEA Group $ Gildemeister MAX Automation Pfeiffer Vacuum Technology MEDIA – 1.4% Axel Springer METALS & MINING – 4.7% Aurubis Salzgitter PROFESSIONAL SERVICES – 1.0% Bertrandt REAL ESTATE MANAGEMENT & DEVELOPMENT – 2.2% Deutsche Euroshop SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 4.5% Aixtron† Solarworld† SOFTWARE – 6.7% PSI† Software SPECIALTY RETAIL – 2.9% Douglas Holdings Fielmann† Tom Tailor Holding* TEXTILES, APPAREL & LUXURY GOODS – 0.5% Puma THRIFTS & MORTGAGE FINANCE – 1.5% Aareal Bank* TRADING COMPANIES & DISTRIBUTORS – 4.3% Brenntag* Kloeckner & Co.* 6 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2011 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN GERMAN SECURITIES – 91.7% (continued) TRANSPORTATION INFRASTRUCTURE – 2.6% Fraport $ Total Common Stocks (cost $196,058,770 ) PREFERRED STOCKS – 4.0% HEALTH CARE EQUIPMENT & SUPPLIES – 0.8% Sartorius (cost $691,433) MACHINERY – 1.1% Jungheinrich (cost $3,195,087) MEDIA – 2.1% ProSiebenSat.1 Media (cost $5,665,065) Total Preferred Stocks (cost $9,551,585) RIGHTS – 0.0% MACHINERY – 0.0% Gildemeister (cost $0)* Total Investments in German Securities (cost $205,610,355) INVESTMENTS IN DUTCH COMMON STOCKS – 8.4% AEROSPACE & DEFENSE – 5.8% EADS* LIFE SCIENCES TOOLS & SERVICES – 2.6% QIAGEN* Total Investments in Dutch Common Stocks (cost $24,025,611) Total Investments in Common and Preferred Stocks – 100.1% (cost $229,635,966) Shares Description Value(a) SECURITIES LENDING COLLATERAL – 5.9% Daily Assets Fund Institutional, 0.22% (cost $20,408,329)(b)(c) $ CASH EQUIVALENTS – 0.0% Central Cash Management Fund, 0.17% (cost $16,275)(c) Total Investments – 106.0% (cost $250,060,570)** Other Assets and Liabilities, Net – (6.0%) ) NET ASSETS – 100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security. **The cost for federal income tax purposes was $251,654,213. At March 31, 2011, net unrealized appreciation for all securities based on tax cost was $113,653,216. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $117,174,264 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,521,048. †All or a portion of these securities were on loan. The value of all securities loaned at March 31, 2011 amounted to $19,701,611, which is 5.7% of the net assets. (a)Value stated in US dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. 7 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2011 (unaudited) (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(d) Germany $ $ — $ — $ Netherlands — — Short-Term Instruments(d) — — Total $ $ — $ — $ There have been no significant transfers between Level 1 and Level 2 fair value measurements during the period ended March 31, 2011. (d) See Schedule of Investments for additional detailed categorizations. 8 ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The New Germany Fund, Inc. By: /s/Michael G. Clark Michael G. Clark President Date: May 25. 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Michael G. Clark Michael G. Clark President Date: May 25. 2011 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 25. 2011
